Citation Nr: 0801601	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  01-09 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for an 
acquired psychiatric disorder, to include PTSD.  The veteran 
perfected an appeal of that rating determination to the 
Board.  In a February 2004 decision, the Board denied the 
claim.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2006, the Court issued a memorandum decision, 
vacated the Board's decision, and remanded the matter to the 
Board for further proceedings consistent with its decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

In the November 2006 memorandum decision, the Court discussed 
an October 1999 report from Dr. B.F., in which he noted that 
the veteran had PTSD but maintained that nonservice-related 
incidents occurring during his employment as a police 
officer, primarily a shootout with a criminal and a court-
house bombing, were the principal events that caused his 
PTSD.  The Court also noted a November 2001 report from a 
licensed clinical social worker, C.M., in which she noted 
that it was likely that the claimed in-service stressor event 
did influence the veteran profoundly and could have been the 
origin of his PTSD symptoms.  The Court described when it was 
necessary for VA to provide a claimant with a medical 
examination or medical opinion to decide the claim.  Then, in 
regard to C.M.'s November 2001 report, the Court noted that 
while the Board reasonably determined that her opinion was 
too equivocal to provide the basis for an award of service 
connection, the Board did not discuss whether her opinion 
could be sufficient to indicate that the veteran's current 
disability may be associated with his service such that it 
would trigger the duty to provide a medical opinion under 
section 5103A(d).  In recognition that whether evidence 
indicates that a disability may be associated with the 
veteran's service is a "low threshold," the Board will 
afford the veteran a VA psychiatric examination and obtain a 
medical opinion on whether the veteran's PTSD is related to 
the claimed in-service stressor of physical assault.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83-84 (2006).  

The Court also noted that the Board made no findings 
regarding whether the RO complied with the specialized notice 
requirements in cases implicating § 3.304(f)(3).  This 
regulation provides that VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  The November 2003 VCAA [Veterans Claims Assistance 
Act of 2000] letter mailed to the veteran does not comply 
with the regulation.  Also, during the course of this appeal, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
has not been provided with notice of the type of information 
or evidence needed to establish a disability rating and 
effective date for the disability on appeal.  Thus, 
corrective notice addressing both of these matters should be 
provided on remand.

Finally, the Board recognizes that the veteran's 
representative has indicated that he wants a November 2006 
medical opinion of Dr. D.B. previously submitted in 
connection with another claim not on appeal, to be considered 
by the RO in the present appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes notice that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor pursuant to 
38 C.F.R. § 3.304(f)(3), and an 
explanation of the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman.

2.  The RO/AMC should schedule the 
veteran for a VA psychiatric examination 
to determine if the veteran suffers from 
PTSD related to service.  The veteran's 
claims file should be made available to 
and reviewed by the examiner.  All tests 
deemed necessary, including psychological 
testing, should be performed and all 
findings should be reported in detail.  
Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether 
the veteran suffers from PTSD as a result 
of a claimed physical assault in service.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached. 

3.  Thereafter, the RO/AMC should 
readjudicate the claim with consideration 
of all of the evidence of record, 
including Dr. D.B.'s November 2006 
medical report.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



